REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner approves applicant’s new title filed 02/11/2022 of:
DISPLAY MODULE INCLUDING STACKED OLED PANELS AND MANUFACTURING METHOD AND ELECTRONIC DEVICE THEREOF

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 02/11/2022.

Statement of Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed because the closest prior art of record (i.e. Chuman, Li) neither anticipates nor renders obvious the limitations of independent Claims 1, 8, and 13, each similarly including a display substrate or manufacturing method therefor comprising, inter alia: 
a first display panel, wherein the first display panel comprises a first packaging layer, the first packaging layer completely covers a light emitting layer of the first display panel and partially exposes a first thin film transistor layer of the first display panel; and
a second display panel which is located on the first display panel, wherein the second display panel comprises a second packaging layer that completely covers a second light emitting layer of the second display panel and partially exposes a second thin film transistor layer of the second display panel;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892